CLARK, Judge.
The trial judge instructed the jury in substance that consent was not a defense to the crime charged; that if the jury found Strong had willingly permitted the defendant to insert his penis for sexual purposes into his anus, then Strong would be a participant and an accomplice; and that if Strong was an accomplice, then the jury must carefully scrutinize his testimony. The defendant assigns as error this portion of the charge contending that there was no evidence of consent on the part of Strong, and that it was prejudicial to defendants in that “it tended to give to Strong’s testimony a greater ring of veracity.”
Strong’s testimony tended to show that the crime against nature was committed during daylight hours on a bunk in a sleeping dormitory with twenty inmates nearby and their homosexual activity concealed from the view of bystanders by a sheet draped over and hanging from the bunk above. Though Strong testified that he was beaten with a mop handle and then “raped,” the physician who later examined Strong testified that he found no bruises or contusions about his head or body. Conceding, arguendo, that there was not sufficient evidence of consent to require the foregoing instruction, we are unable to see any injury to the defendants. It appears to us that the challenged instructions would tend to discredit Strong’s testimony and would seem to weaken rather than strengthen his veracity. Harmless error in the giving of that instruction does not constitute ground for reversal. See generally 1 Strong, N. C. Index 2d, Appeal and Error, § 50, p. 74, (Supp. 1975).
We have carefully examined the other assignments of error and do not find them to be meritorious.
No error.
Chief Judge Brock and Judge Hedrick concur.